DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacartegui (Chacartegui, R et al. “Thermochemical Energy Storage of Concentrated Solar Power by Integration of the Calcium Looping Process and a CO2 Power Cycle.” Applied energy 173 (2016): 589–605. Web.) in view of ARJOMANDI (WO 2015048845 A1).
Regarding Claim 5, Chacartegui discloses a high-temperature calcium looping thermochemical energy storage method, wherein a thermochemical energy storage system is based on CaCO3/CaO, and an energy storage is performed by a mutual transformation between a thermal energy and a chemical energy; wherein the method comprises: when solar irradiation is sufficient, performing an endothermic decomposition reaction on CaCO3 solid particulates after the CaCO3 solid particulates are heated by solar energy (see the “SOLAR RECEIVER/CALCINER” in Fig. 1), and storing received heat in decomposition products of CaO (see storage vessel labeled “CaO” in Fig. 1) and CO2 (see storage vessel labeled “CO2” in Fig. 1) in a form of the chemical energy; and wherein when heat is required, a reversible thermochemical reaction occurs between the CaO and the CO2 under pressure (see reactor vessel labeled “Pressurized FBR CARBONATOR” in Fig. 1), and the chemical energy stored in the CaO and the 2 is transformed into the heat for release (see at least heat exchangers labeled “HXF” and/or “HXG”in Fig. 1).

    PNG
    media_image1.png
    654
    1332
    media_image1.png
    Greyscale

Chacartegui does not disclose that said reversible thermochemical reaction occurs between the CaO and the CO2 under an atmospheric pressure; and that the CaCO3 solid particulates are indirectly heated by hot air generated from solar energy.
Nonetheless, Chacartegui, in Fig. 6b, discloses efficiencies for the case of a carbonator operating under atmospheric pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chacartegui wherein said reversible thermochemical reaction occurs between the CaO and the CO2 under an atmospheric pressure as taught and/or suggested by Fig. 6b of Chacartegui, and its associated disclosure, since operating the carbonator at atmospheric pressure would still provide the claimed reversible thermochemical reaction between the CaO and the CO2
Furthermore, with reference to Fig. 5, ARJOMANDI teaches a high-temperature chemical looping thermochemical energy storage method wherein solid particulates are indirectly heated by hot air generated from solar energy (see indirectly heated reactor 11 heated by a hot working fluid, see 250, from solar energy 19; see also paragraph 00129 which states in part “A suitable heat transfer medium other than molten salt can also be used, as would be understood by one skilled in the art.”).

    PNG
    media_image2.png
    687
    844
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chacartegui wherein the CaCO3 solid particulates are indirectly heated by hot air generated from solar energy as taught and/or suggested by 3 solid particulates.  
Allowable Subject Matter
Claims 1-4 and 8-9 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799